                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 TORREY S. SCOTT,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-34

        v.

 PENNY HAAS FREESMAN; FRANK
 PENNINGTON II; and RICHARD DARDEN;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 28, 2019 Report and Recommendation, (doc. 12), to which the parties have not

filed any objections. Accordingly, Court ADOPTS the Report and Recommendation as the

opinion of the Court and DISMISSES Plaintiff’s complaint without prejudice and DIRECTS the

Clerk of Court to CLOSE the case.

       SO ORDERED, this 9th day of April, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
